Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Palti et al. (U. S. Patent 9,655,669).

As for claim 1, Palti et al. discloses a method (see Fig. 11; col. 6, lin. 60—col. 7, lin. 57; col. 9, lin. 6—col. 11, lin. 40) of treating cancer in a subject having a cancerous tissue, the method comprising:
obtaining a sample of the cancerous tissue from the subject, the sample having at least one cancer cell (i.e., the sample from biopsies of tumor taken from patient; or the group of tumor cells being tested; see col. 10, lines 50-61);
determining an electrical characteristic of the at least one cancer cell (i.e., determining the impedance of the cancer cells using EIT/IEIT; see col. 6, lin. 63—col. 7, lin. 57);
determining a frequency of alternating electric fields to apply to the subject in order to treat the cancer based on the determined electrical characteristic (i.e., determining the optimal frequency or setting the frequency based on cell size determined earlier from the impedance measured, see step 1110 and 1120; also see col. 10, lines 9-11 and col. 11, lin. 7-40); and
treating the cancer by applying an alternating electric field to the subject at the determined frequency of alternating electric fields (i.e., treating the cancer using the optimal frequency or the set frequency, see step 1130; also see col. 11, lin. 14-18).

As for claim 2, Palti et al. discloses the method of claim 1, wherein the determining of the electrical characteristic comprises measuring dielectrophoretic forces of the at least one cancer cell at each of a plurality of frequencies below 35 kHz (see dielectrophoresis forces in col. 3, lin. 49—56, and low frequencies below 35kHz disclosed in col. 9, lin. 14-25).

As for claim 3, Palti et al. discloses the method of claim 1, wherein the determining of the frequency comprises choosing a frequency that is effective in treating reference cancer cells that have a known electrical characteristic, wherein the known electrical characteristic matches the determined electrical characteristic (i.e., choosing a frequency that is effective in treating different type of  reference cancer cells such as Glioma or Melanoma that have a known impedance characteristic from the known cell size; see Fig. 1 and Figs. 7-10; col. 9, lin. 6—col. 11, lin. 40).

  	As for claim 4, Palti et al. discloses the method of claim 1, wherein the determining of the electrical characteristic comprises determining cell membrane capacitance (i.e., the real part of the impedance or the cell membrane capacitance; see Fig. 9; col. 9, lin. 27-29; col. 10, lin. 30-34)
As for claim 5, Palti et al. discloses a method (see Fig. 11; col. 6, lin. 60—col. 7, lin. 57; col. 9, lin. 6—col. 11, lin. 40) of treating cancer in a subject having a cancerous tissue, the method comprising:
obtaining a sample of the cancerous tissue from the subject, the sample having at least one cancer cell (i.e., the sample from biopsies of tumor taken from patient; or the group of tumor cells being tested; see col. 10, lines 50-61);
measuring at least one physical parameter (i.e., at the initial stage, determining the physical parameters of tumor location, size, shape etc., see col. 7, lines 5-9) of the at least one cancer cell, wherein an electrical characteristic (the impedance determined from EIT/IEIT, col. 6, lin. 63—col. 7, lin. 57) of the at least one cancer cell can be determined from the at least one physical parameter;
determining a frequency of alternating electric fields to apply to the subject in order to treat the cancer based on the measured at least one physical parameter characteristic (i.e., determining the optimal frequency or setting the frequency based on cell size determined earlier from the impedance measured, see step 1110 and 1120; also see col. 10, lines 9-11 and col. 11, lin. 7-40); and
treating the cancer by applying an alternating electric field to the subject at the determined frequency of alternating electric fields (i.e., treating the cancer using the optimal frequency or the set frequency, see step 1130; also see col. 11, lin. 14-18).

As for claim 6, Palti et al. discloses the method of claim 5, wherein the cell membrane capacitance (i.e., the real part of the impedance or the cell membrane capacitance; see Fig. 9; col. 9, lin. 27-29; col. 10, lin. 30-34) of the at least one cancer cell can be determined from the at least one physical parameter. 

As for claim 7, Palti et al. discloses a method (see Fig. 11; col. 6, lin. 60—col. 7, lin. 57; col. 9, lin. 6—col. 11, lin. 40) of treating cancer in a subject having a cancerous tissue, the method comprising:
obtaining a sample of the cancerous tissue from the subject, the sample having at least one cancer cell (i.e., the sample from biopsies of tumor taken from patient; or the group of cancer cells being tested; see col. 10, lines 50-61);
determining an electrical characteristic of the at least one cancer cell (i.e., determining the impedance of the cancer cells using EIT/IEIT; see col. 6, lin. 63—col. 7, lin. 57);
predicting whether application of alternating electric fields to the subject would be effective to treat the cancer based on the determined electrical characteristic (i.e., predicting and determining the optimal frequency or setting the frequency based on cell size determined earlier from the impedance measured, see step 1110 and 1120; also see col. 10, lines 9-11 and col. 11, lin. 7-40); and
treating the cancer by applying an alternating electric field to the subject if the predicting indicates that application of alternating electric fields to the subject would be effective to treat the cancer (i.e., treating the cancer by applying the optimal frequency or the set frequency, see step 1130; also see col. 11, lin. 14-18).

As for claim 8, Palti et al. discloses the method of claim 7, wherein the determining of the electrical characteristic comprises measuring dielectrophoretic forces of the at least one cancer cell at each of a plurality of frequencies below 35 kHz (see dielectrophoresis forces in col. 3, lin. 49—56, and low frequencies below 35kHz disclosed in col. 9, lin. 14-25).

As for claim 9, Palti et al. discloses the method of claim 7, wherein the predicting is based on whether reference cancer cells that have an electrical characteristic that matches the determined electrical characteristic are susceptible to treatment using alternating electric fields(i.e., determining and predicting by choosing a frequency that is effective in treating different types of  reference cancer cells such as Glioma or Melanoma that have an impedance characteristic or cell size that matches the determined impedance and cell size; see Fig. 1 and Figs. 7-10; col. 9, lin. 6—col. 11, lin. 40).

As for claim 10, Palti et al. discloses the method of claim 7, wherein the determining of the electrical characteristic comprises determining cell membrane capacitance (i.e., the real part of the impedance or the cell membrane capacitance; see Fig. 9; col. 9, lin. 27-29; col. 10, lin. 30-34).

As for claim 11, Palti et al. discloses a method (see Fig. 11; col. 6, lin. 60—col. 7, lin. 57; col. 9, lin. 6—col. 11, lin. 40) of treating cancer in a subject having a cancerous tissue, the method comprising:
obtaining a sample of the cancerous tissue from the subject, the sample having at least one cancer cell (i.e., the sample from biopsies of tumor taken from patient; or the group of cancer cells being tested; see col. 10, lines 50-61);
measuring at least one physical parameter (i.e., at the initial stage, determining the physical parameters of tumor location, size, shape etc., see col. 7, lines 5-9) of the at least one cancer cell, wherein an electrical characteristic (the impedance determined from EIT/IEIT, col. 6, lin. 63—col. 7, lin. 57) of the at least one cancer cell can be determined from the at least one physical parameter;
predicting whether application of alternating electric fields to the subject would be effective to treat the cancer based on the measured at least one physical parameter (i.e., predicting and determining the optimal frequency or setting the frequency based on cell size determined earlier from the impedance measured, see step 1110 and 1120; also see col. 10, lines 9-11 and col. 11, lin. 7-40); and

treating the cancer by applying an alternating electric field to the subject if the predicting indicates that application of alternating electric fields to the subject would be effective to treat the cancer (i.e., treating the cancer by applying the optimal frequency or the set frequency, see step 1130; also see col. 11, lin. 14-18).

As for claim 12, Palti et al. discloses the method of claim 11, wherein the cell membrane capacitance (i.e., the real part of the impedance or the cell membrane capacitance; see Fig. 9; col. 9, lin. 27-29; col. 10, lin. 30-34) of the at least one cancer cell can be determined from the at least one physical parameter.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867